EXHIBIT 99.1 Occidental Petroleum Corporation Howard Weil 40th Annual Energy Conference Stephen I. Chazen President and Chief Executive Officer March 27, 2012 1 2 Full Year 2011 Results - Summary Full Year 2011 Results - Summary FY 2011 FY 2010 •Core Results •Core EPS (diluted) •Net Income •Reported EPS (diluted) •Oil and Gas production volumes (mboe/d) +4% •Capital Spending •Cash Flow from Operations •Return on Equity 19.3% 14.7% •Return on Capital Employed 17.2% 13.2% ($ in millions, except EPS data) See attached for GAAP reconciliation 2 3 Overriding Goal is to Maximize Total Shareholder Return •We believe this can be achieved through a combination of: •Growing our oil and gas production by 5 to 8% per year on average over the long term; •Allocating and deploying capital with a focus on achieving well above cost-of-capital returns (ROE and ROCE); –Return Targets* •Domestic - 15+% •International - 20+% •Consistent dividend growth, that is superior to that of our peers. *Assumes Moderate Product Prices What Is Our Philosophy & Strategy? What Is Our Philosophy & Strategy? 3 4 Oxy’s Three Main Performance Criteria - Production Growth, Returns & Dividend Growth •We finished a strong year in terms of the three main performance criteria outlined last quarter. •Our domestic oil and gas production grew by about 12% for 2011 to 428 mboe/d. –4Q11 domestic production of 449 mboe/d was the highest U.S. total production volume in Oxy’s history, reflecting the highest ever quarterly volume for liquids of 310 mb/d and the second highest quarterly volume for gas. –Total company production increased about 4% for the year. •Our chemical business delivered exceptional results for the year, achieving one of their highest earnings levels ever. •Our ROE was 19% for the year and ROCE was 17%. 4 5 Net Income Return on Assets U.S.14% International37% Total E&P20% Cash Flow* Return on Assets U.S.21% International54% Total E&P29% * Net Income + DD&A 5Year Average 5Year Average Return on Assets See attached for GAAP reconciliation (2007 - 2011) 5 6 •Our ability to pay dividends is indicated by our free cash flow generation. •Free cash flow after interest, taxes and capital spending, but before dividends, acquisitions and debt activity for 2011 was about $4.8 billion. •Last month the Board of Directors increased the company’s dividend 17% to an annualized rate of $2.16 per share, compared to the previous annual rate of $1.84. •We have now increased our dividend every year for 10 consecutive years, and a total of 11 times during that period. •This increase brings the company’s compound annual dividend growth rate over the last 10 years to 15.8%. Consistent Dividend Growth See attached for GAAP reconciliation 6 7 Consistent Dividend Growth Note: Dividends paid as per the Record Date ($/share) 7 8 Worldwide Oil & Gas Producing Areas Colombia Colombia Libya Libya Oman Oman UAE UAE Yemen Yemen Bolivia Bolivia Qatar Qatar Iraq Iraq Bahrain Bahrain Focus Areas United States United States Permian Permian Basin Basin California California 8 9 Oil & Gas Production - 1Q12 Outlook Oil & Gas Production - 1Q12 Outlook •During our 4Q11 earnings conference call held in late January, we indicated: –“At current prices, total 1Q12 sales volumes to be comparable to 4Q11 volumes of 749 mboe/d, depending on the scheduling of liftings. –Our 4Q11 Colombia production was 28 mb/d, up slightly from 3Q11 levels, although both periods included pipeline interruptions caused by insurgent activity. –In 1Q12, Colombia volumes should be about 3 mboe/d higher than 4Q11, although insurgent activity has picked up recently.” •As a result of repeated pipeline interruptions caused by insurgent activity, we now expect our 1Q12 Colombia production volumes to be about 23 mb/d, roughly 9 mb/d below capacity. 9 10 Oil & Gas Production *
